Case 1:20-cr-00040-KD-B Document 229 Filed 10/23/20 Page 1 of 1                         PageID #: 741



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
vs.                                                )   Criminal Action No. 20-00040-KD-B
                                                   )
GREGORY ALAN WILLIAMSON,                           )
                                                   )
       Defendant.                                  )

                                              ORDER

       This action is before the Court on the motion for compassionate release and letters in

support filed by Defendant Gregory Alan Williamson (docs. 219, 220, 227, 228). Williamson is

detained at the Baldwin County Correctional Facility. His sentencing is scheduled for November

13, 2020. Williamson seeks release on conditions of release because he is afraid of Covid 19, he

needs to talk with his mother, and he needs to assist his wife.

       Defendant Williamson filed the motion pro se. However, Federal Defender Carlos Williams

represents Williamson. Pursuant to S.D. Ala. General Local Rule 5(a)(3) “For filings by represented

parties, at least one attorney appearing in the action shall sign each document filed.” However,

Williams did not sign the motion. Therefore, Williamson’s pro se motion is improperly filed.

Accordingly, the motion is STRICKEN. See United States v. Wright, 154 Fed. Appx. 790, 795

(11th Cir. 2005) (finding that the district court did not abuse its discretion by striking a pro se

motion to withdraw guilty plea because Wright was represented by counsel and noting that the

Eleventh Circuit had “held repeatedly that an individual does not have a right to hybrid

representation.”) (quoting Cross v. United States, 893 F.2d 1287, 1291-92 (11th Cir.1990)); Moore

v. United States, Case No. 2:11-cr-00229-KD-B (S.D. Ala. Apr. 18, 2014) (Doc. 87, Order striking

pro se motion on basis that petitioner was represented by appointed counsel).

       DONE and ORDERED this 23rd day of October 2020.

                                               s / Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
